Title: Continental Congress to the American Peace Commissioners: Instructions, [15 June 1781]
From: Continental Congress
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry



  [June 15, 1781]
  Instructions to the honourable John Adams, Benjamin Franklin, John Jay, Henry Laurens and Thomas Jefferson, Ministers Plenipotentiary, in Behalf of the United States, to negociate a Treaty of Peace.
Gentlemen,

You are hereby authorised and instructed to concur in behalf of these United States with his most christian Majesty, in accepting the Mediation proposed by the Empress of Russia and the Emperor of Germany.
You are to accede to no Treaty of Peace which shall not be such as may 1st effectually secure the Independence and Sovereignty of the Thirteen United States according to the Form and Effect of the Treaties subsisting between the said United States and his most christian Majesty; And 2dly. in which the said Treaties shall not be left in their full Force and Validity.—
As to disputed Boundaries, and other Particulars, we refer you to the Instructions given to Mr John Adams dated 14 August 1779, and 18 October 1780, from which you will easily perceive the Desires & Expectations of Congress. But we think it unsafe at this Distance to tye you up by absolute & peremptory Directions upon any other Subject than the two essential Articles abovementioned.— You are therefore at liberty to secure the Interest of the United States in such manner as Circumstances may direct, and as the State of the belligerent—and the Disposition of the mediating—Powers may require. For this purpose you are to make the most candid and confidential Communications upon all subjects to the Ministers of our generous Ally the King of France; to undertake nothing in the Negotiations for Peace or Truce without their Knowledge and Concurrence; and ultimately to govern yourselves by their Advice and Opinion; endeavouring in your whole Conduct to make them sensible how much we rely upon his Majesty’s Influence for effectual support in every thing that may be necessary to the Peace, Security, and future Prosperity of the United States of America.— If a Difficulty should arise in the Course of the Negociation for Peace, from the Backwardness of Great Britain to acknowledge our Independence, you are at liberty to agree to a Truce, or to make such other Concessions as may not affect the Substance of what we contend for, and provided that Great Britain be not left in Possession of any Part of the United States.— .
Samuel Huntington PresidtCha. Thomson, secry.
 
Notation: Juin 1781.
